Citation Nr: 1227399	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-39 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to December 1959.  He also served during various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Navy Reserves.  He died in November 2005. The appellant claims as a surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2011.  This matter was originally on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in November 2005 at age 73; the immediate cause of death was listed as myocardial infarction.  Coronary artery disease (CAD) was identified as a condition leading to the use of death.  

The appellant contends that service connection for the cause of the Veteran's death is warranted because the fatal myocardial infarction due to coronary artery disease was related to cardiac problems he experienced while in the Navy Reserve.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

The Veteran served on active duty from February 1956 to December 1959.  The Veteran also had periods of Navy Reserve service prior to his active duty service (from October 1954) and subsequent to his active duty service (until July 1988).    

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  

Service records indicate that the Veteran received 12 annual training/ACDUTRA service points as a reservist during the periods dating from July 1984 to July 1985 and July 10, 1985 to July 1986 and 13 annual training/ACDUTRA service points as a reservist during the periods dating from July 1986 to July 1987 and July 1987 to July 1988.   

At the time of the Veteran's death, service connection had not been established for any disability or disease.

Private treatment records reflect that the Veteran began experiencing cardiac-related symptoms in February 1985.  In April 1985, the Veteran underwent treadmill testing which was positive, suggesting some cardiac pathology.  In September 1985, the Veteran was reevaluated in response to his report that three weeks prior, while chopping wood, he developed rather severe arm pain.  In November 1985, the Veteran underwent coronary angiograph which demonstrated severe coronary artery disease.  In December 1985, the Veteran was diagnosed with 3-vessel coronary artery disease with Class II angina pectoris and underwent coronary artery bypass graph.  

Unfortunately, the record as it stands does not indicate the exact dates that the Veteran was on ACDUTRA or INACDUTRA.  In addition, the record does not indicate the exact date of onset of arm pain in February 1985.  

In March 2011, the Board remanded the case specifically to obtain the Veteran's training clinical records.  In August 2001, a request was made for any service treatment records for the Veteran's Navy Reserve period from 1959 to 1988.  A request was also made to have the Veteran's Navy Reserve period verified.

In the April 2012 Supplemental Statement of the Case, the AMC noted that no additional information was provided with regard to the Veteran's service treatment records and that only blank copies of the Veteran's c-file was received.  As such, the Board finds that additional attempts should be made to verify all Navy Reserve ACDUTRA and INACDUTRA periods and obtain all medical treatment records dated during ACDUTRA and INACDUTRA periods.

In addition, the appellant previously identified private medical records from Dr. Schoening and Dr. Gavin that she wished for VA to obtain on her behalf.  In September 2006, VA received a letter from Memorial Clinic, Inc. indicating that the medical records for the Veteran had been purged in 1997 and 2001.  

Further, with respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the context of a claim for DIC benefits, section 510(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).   

In this case, a June 2006 VCAA notice letter did not contain all of the information required by the decisions in Dingess and Hupp.  Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with those decisions.

Finally, the appellant points out that the Veteran was first diagnosed with angina and coronary heart disease in 1985 and that the Veteran served in the Navy Reserves until July 1988.  The appellant also points out that no medical opinion has been obtained to determine whether the Veteran's cardiac problems were incurred in or aggravated by his numerous periods of ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the appellant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the appellant should be informed of how VA determines disability ratings and effective dates.  The appellant should also be informed that service-connection had not been established for any condition at the time of the Veteran's death.   

2.  The appellant should be notified that she is ultimately responsible for providing the private medical records for Dr. Schoening and Dr. Gavin.  The appellant should also be asked if she has this evidence in her possession, and if so, if she would send it to VA.  If there is any additional evidence, to include evidence linking the cause of death to a period of service, she must submit that evidence.

3.  All appropriate steps should be taken to verify the Veteran's periods and types of service and to secure all Navy Reserves personnel records and medical treatment records through official channels.  Specifically, an attempt to identify all periods of ACDUTRA and INACDUTRA should be made.  Efforts at verification must include, but are not limited to, contacting the Department of the Navy, the Naval Reserve Personnel Center, and any other appropriate source.  In so doing, all efforts to verify the requested information must be documented and included in the claims file.  Any determinations made in this regard should be provided in a written formal finding, which provides the rationale and factual basis for the conclusions reached.   

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


